DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims priority as a Continuation of prior filed US Application 15/876,003, filed on 01/19/2018.
This application further claims priority to US Provisional Application 62/448,128, filed on 01/19/2017, US Provisional Application 62/507,624, filed on 05/17/2017, and US Provisional Application 63/166,894, filed on 03/26/2021, as noted in the ADS. 
It is noted that the Specification states in lines 9-10 of page 1 “The current application also claims a priority to a U.S. provisional application serial number 62/757,455 filed on November 08, 2018,” however this US Provisional Application is not properly indicated in the ADS as having a priority claim. Additionally, the specification does not contain disclosure to the priority claim to US Provisional Application 63/166,894, filed on 03/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 2, lines 16-17, “improves body’s the center of gravity” should read --improves the body’s center of gravity--
Page 2, line 29, “prove a force” should read --provide a force--
Page 5, line 6, “the right shoulder pad 4 braces” should read --the right loop portion 52 braces--
Page 7, line 29, “through the second left eyelet 61, and through the second left eyelet 61” should read --through the first left eyelet 60, and through the second left eyelet 61--
Page 9, line 12, “the second button 9 is configured to weave the left cord end 53” should read --the first button 7 is configured to weave the left cord end 53--
Appropriate correction is required.

Claim Objections
Claims 2-13 and 15-20 are objected to because of the following informalities: 
Claims 2-13 and 15-20, “The elastic resistance harness as claimed in claim [n] comprises” should read --The elastic resistance harness as claimed in claim [n] further comprises--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 18 are previously recited in lines 8-9 and 25-29 of independent claim 14. Therefore, claim 18 fails to further limit the subject matter of claim 14 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. D635624), hereinafter Brown ‘624, in view of Brown (US Publication No. 20080076645), hereinafter Brown ‘645. All references were cited by Applicant in the IDS filed on 10/11/2021.
Regarding independent claim 1, Brown ‘624 discloses a harness (posture device) comprising an anchor plate, a support cushion, a cord, a plurality of eyelets, a left loop portion, a right loop portion, a left cord end, and a right cord end (see Brown ‘624 annotated Figs. 1 and 3), with positioning of the left loop portion, the right loop portion, the left cord end, and the right cord end satisfying the claim limitations. Brown ‘624 Figs. 4-7 further show the plurality of eyelets mounted between the anchor plate and the support cushion, an opening for each of the plurality of eyelets oriented parallel to the anchor plate, and the plurality of eyelets weaving the cord into the left loop portion, the right loop portion, the left cord end, and the right cord end. 

    PNG
    media_image1.png
    794
    672
    media_image1.png
    Greyscale

Brown ‘624 annotated Fig. 1

    PNG
    media_image2.png
    870
    797
    media_image2.png
    Greyscale

Brown ‘624 annotated Fig. 3

	Brown ‘624 is silent on the cord being an elastic cord.
	Brown ‘645 teaches a similar harness (wearable elastic upper body strengthening device) having an elastic cord (elastic rubber tube 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cord as taught in Brown ‘624 with the elastic cord/rubber tube as taught in Brown ‘645 for the purpose of allowing a user to build upper body strength through resistance of the elastic cord (Abstract) while using the harness/posture device.
Regarding claim 2-5, Brown ‘624 discloses the plurality of eyelets comprises a first left eyelet, a second left eyelet, a first right eyelet, a second right eyelet, a first bottom eyelet, and a second bottom eyelet, and substantially discloses the positioning of the eyelets and the eyelet openings as claimed (see Brown ‘624 annotated Fig. 3).

    PNG
    media_image3.png
    851
    500
    media_image3.png
    Greyscale

Brown ‘624 annotated Fig. 3


	Regarding claim 6, Brown ‘624 is silent on the elastic cord serially weaving through the first bottom eyelet, through the first left eyelet, through the second left eyelet, through the second right eyelet, through the first right eyelet, and through the second bottom eyelet.
	Brown ‘645 teaches an equivalent plurality of eyelets with the elastic cord/rubber tube serially weaving through the plurality of eyelets as claimed (see Brown ‘645 annotated Fig. 5, dashed arrows show weaving pattern).

    PNG
    media_image4.png
    640
    615
    media_image4.png
    Greyscale

Brown ‘645 annotated Fig. 5
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the harness/posture device of Brown ‘624 to include the serial weaving of the elastic cord through the plurality of eyelets as taught by Brown ‘645 for the purpose of simplifying the process of forming the left and right loop portions and left and right cord ends.
	Regarding claim 7, Brown ‘624 as modified further teaches the support cushion comprises a torso-bracing portion, at least one cleat, the at least one cleat being centrally connected onto the torso bracing portion, the at least one cleat being positioned amongst the plurality of eyelets (see Brown ‘624 annotated Fig. 6), and the elastic cord weaving through the plurality of eyelets and about the at least one cleat (positioning of cleat and elastic cord can be seen in Figs. 4-7).

    PNG
    media_image5.png
    818
    502
    media_image5.png
    Greyscale

Brown ‘624 annotated Fig. 6
	
Regarding independent claim 14 and claim 18, Brown ‘624 discloses a harness (posture device) comprising an anchor plate, a support cushion, a left shoulder pad, a right shoulder pad, a cord, a plurality of eyelets, a left loop portion, a right loop portion, a left cord end, and a right cord end, with positioning of the left loop portion, the right loop portion, the left cord end, and the right cord end satisfying the claim limitations (see Brown ‘624 annotated Figs. 1 and 3). Brown ‘624 Figs. 4-7 show the plurality of eyelets mounted between the anchor plate and the support cushion, an opening for each of the plurality of eyelets oriented parallel to the anchor plate, and the plurality of eyelets weaving the cord into the left loop portion, the right loop portion, the left cord end, and the right cord end. The Office has determined that the shoulder pads as taught by Brown ‘624 meet the claim limitations of being slidable along the respective loop portions as the figures indicate the pads to be mounted to the respective loop portions by slots in the shoulder pads and there is no apparent permanent securement of the shoulder pads to the respective loop portions (Figs. 2-3), as similarly shown by the Applicant. Brown ‘624 further discloses (claims 14 and 18) the support cushion comprises a torso-bracing portion, at least one cleat, the at least one cleat being centrally connected onto the torso bracing portion, the at least one cleat being positioned amongst the plurality of eyelets (see Brown ‘624 annotated Fig. 6), and the cord weaving through the plurality of eyelets and about the at least one cleat (positioning of cleat and cord can be seen in Figs. 4-7).
Brown ‘624 is silent on the cord being an elastic cord.
	Brown ‘645 teaches a similar harness (wearable elastic upper body strengthening device) having an elastic cord (elastic rubber tube 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cord as taught in Brown ‘624 with the elastic cord/rubber tube as taught in Brown ‘645 for the purpose of allowing a user to build upper body strength through resistance of the elastic cord (Abstract).
Regarding claims 15-17, Brown ‘624 discloses the plurality of eyelets comprises discloses the plurality of eyelets/contoured holes comprises a first left eyelet, a second left eyelet, a first right eyelet, a second right eyelet, a first bottom eyelet, and a second bottom eyelet, and substantially discloses the positioning of the eyelets and the eyelet openings as claimed (see Brown ‘624 annotated Fig. 3), but is silent on the elastic cord serially weaving through the first bottom eyelet, through the first left eyelet, through the second left eyelet, through the second right eyelet, through the first right eyelet, and through the second bottom eyelet.
	Brown ‘645 teaches an equivalent plurality of eyelets with the elastic cord/rubber tube serially weaving through the plurality of eyelets as claimed (see Brown ‘645 annotated Fig. 5, dashed arrows show weaving pattern).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the harness/posture device of Brown ‘624 to include the serial weaving of the elastic cord through the plurality of eyelets as taught by Brown ‘645 for the purpose of simplifying the process of forming the left and right loop portions and left and right cord ends.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. D635624), hereinafter Brown ‘624, in view of Brown (US Publication No. 20080076645), hereinafter Brown ‘645, and further in view of NPL 1 (“Instruction Manual”). All references were cited by Applicant in the IDS filed on 10/11/2021.
Regarding claims 8 and 10, Brown ‘624 as modified substantially teaches the claimed invention above, but does not teach a first button configured to weave the left cord end into a left bottom loop (claim 8) or a second button configured to weave the right cord end into a right bottom loop (claim 10). 
NPL 1 teaches a similar harness with hip buckles (component c) on page 3, equivalent to the first and second button as claimed) configured to weave a right and left cord end (ends of strands) into a left and right bottom loop, respectively (see NPL 1 page 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the harness/posture device of Brown ‘624 with the buttons/buckles as taught by NPL 1 for the purpose of providing a full body adjustable harness to improve the posture of a user and enhance exercise routines (NPL 1 page 2).

Claims 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. D635624), hereinafter Brown ‘624, in view Brown (US Publication No. 20080076645), hereinafter Brown ‘645, in view of NPL 1 (“Instruction Manual”), and further in view of Lew (US Patent No. 3937461). All references were cited by Applicant in the IDS filed on 10/11/2021.
Regarding claims 9 and 11, Brown ‘624 as modified substantially teaches the claimed invention above, but does not teach a lower left pad slidably mounted along the left bottom loop (claim 9) or a lower right pad slidably mounted along the right bottom loop (claim 11).
Lew teaches a lower left pad and lower right pad (pad 98, Fig. 9) slidably mounted (Col. 5 lines 27-29, "a pad 98 attachable to stem 4 or stem 5 of the Y-shaped thigh straps by threading stem 4 or stem 5 through slit 99 disposed along pad 98") along a left and right bottom loop, respectively (see Lew annotated Fig. 12). The lower left and lower right pad as taught by Lew has been determined by the Office to satisfy the claim limitation of being slidable as the pads are taught to be attachable, therefore indicating a nonpermanent securement to the left and right bottom loop.

    PNG
    media_image6.png
    324
    557
    media_image6.png
    Greyscale

Lew annotated Fig. 12

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic resistance harness/posture device of Brown ‘624 to include the slidably mounted lower left and lower right pad as taught by Lew for the purpose of providing enhanced comfort to a user when wearing the harness.
Regarding claim 19, Brown ‘624 as modified substantially teaches the claimed invention above, but does not teach a first button configured to weave the left cord end into a left bottom loop or a second button configured to weave the right cord end into a right bottom loop.
NPL 1 teaches a similar harness with hip buckles (component c) on page 3, equivalent to the first and second button as claimed) configured to weave a right and left cord end (ends of strands) into a left and right bottom loop, respectively (see NPL 1 page 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the harness/posture device of Brown ‘624 with the buttons/buckles as taught by NPL 1 for the purpose of providing a full body adjustable harness to improve the posture of a user and enhance exercise routines (NPL 1 page 2).
Brown ‘624 as modified substantially teaches the claimed invention above, but does not teach a lower left pad slidably mounted along the left bottom loop or a lower right pad slidably mounted along the right bottom loop.
Lew teaches a lower left and lower right pad (pad 98, Fig. 9) slidably mounted (Col. 5 lines 27-29, "a pad 98 attachable to stem 4 or stem 5 of the Y-shaped thigh straps by threading stem 4 or stem 5 through slit 99 disposed along pad 98") along a left and right bottom loop, respectively (see Lew annotated Fig. 12). The lower left and lower right pad as taught by Lew has been determined by the Office to satisfy the claim limitation of being slidable as the pads are taught to be attachable, therefore indicating a nonpermanent securement to the left and right bottom loop.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic resistance harness/posture device of Brown ‘624 to include the slidably mounted lower left and lower right pad as taught by Lew for the purpose of providing enhanced comfort to a user when wearing the harness.

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Patent No. D635624), hereinafter Brown ‘624, in view of Brown (US Publication No. 20080076645), hereinafter Brown ‘645, and further in view of NPL 2 (“Backcizer”). Both Brown references cited by Applicant in the IDS filed on 10/11/2021, a copy of NPL 2 has been provided.
Regarding claims 12 and 13, Brown ‘624 as modified substantially teaches the claimed invention above, but does not teach a first handle terminally connected to the elastic cord at the left cord end or a second handle terminally connected to the elastic cord at the right cord end.
NPL 2 teaches foam comfort hand grips (equivalent to the first and second handle as claimed) terminally connected to an elastic cord (elastic resistance tube) at a left cord end and a right cord end, respectively (see NPL 2 annotated page 6).

    PNG
    media_image7.png
    945
    977
    media_image7.png
    Greyscale

NPL 2 annotated page 6

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic resistance harness/posture device of Brown ‘624 to include the first and second handle/foam comfort grips as taught by NPL 2 for the purpose of providing enhanced comfort to a user when holding or pulling the left and right cord end to adjust the harness or perform resistance exercises.
Regarding claim 20, Brown ‘624 as modified substantially teaches the claimed invention above, but does not teach a first handle terminally connected to the elastic cord at the left cord end or a second handle terminally connected to the elastic cord at the right cord end.
NPL 2 teaches foam comfort hand grips (equivalent to the first and second handle as claimed) terminally connected to an elastic cord (elastic resistance tube) at a left cord end and a right cord end, respectively (see NPL 2 annotated page 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic resistance harness/posture device of Brown ‘624 to include the first and second handle/foam comfort grips as taught by NPL 2 for the purpose of providing enhanced comfort to a user when holding or pulling the left and right cord end to adjust the harness or perform resistance exercises.

Conclusion
This is a continuation of applicant's earlier Application No. 15/876,003.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784             

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784